Citation Nr: 1403111	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for gout.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1980 to April 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Waco Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, the Board remanded the matter of the rating for gout for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2011 remand instructed the RO to ask the Veteran to identify the providers of all treatment he had received for gout since December 2008, and to provide releases for VA to secure records of any such private treatment.  In a November 2011 letter the AMC notified the Veteran that VA would be developing additional evidence concerning his appeal pursuant to the recent remand.  The Veteran was not asked "to identify the providers of all treatment he has received for gout since December 2008, and to provide releases for VA to secure records of any such private treatment[,]" (nor is it shown that he was provided release forms to complete).  Accordingly, this matter must be remanded for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Furthermore, the RO was to secure updated records from the Texas VA Healthcare System.  In the November 2011 letter the AMC informed the Veteran that VA had obtained his treatment records from Temple VA Medical Center (MC) (Texas VA Healthcare System) from December 2008 to the present.  However, the Board's review of the Veteran's record (to include the claims file and VA's electronic databases in Virtual VA and VBMS) did not find such treatment records.  On remand they must be associated with the record presented to the Board.
On December 2011 VA examination, the Veteran reported that he sees Dr. Jundt (Arthritis Consultants) for his gout and degenerative osteoarthritis of multiple joints.  In addition, in a July 2012 letter (in response to the July 2012 supplemental statement of the case), the Veteran noted that at the December 2011 VA examination he "turned in" a letter from Dr. Jundt, which states  "...something to the fact that I suffer ongoing bouts of gout with osteoarthritis and vitamin A deficiency.  He also stated that moderate deterioration of several joints is happening because of the gout and only recently in the last couple of years osteoarthritis has been [diagnosed]."  

Finally, governing caselaw provides that when the matter of entitlement to a TDIU rating is raised in the context of an increased rating claim, it becomes part and parcel of such claim, as is the case here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here a claim for a TDIU rating has clearly been raised by the Veteran (in his July 2012 letter) and by his representative in a December 2013 brief.  The Veteran noted that frequent exacerbations of gout had impacted on his employment, to the extent that he lost his job as a truck driver.  Consequently, the matter of entitlement a TDIU rating requires development and adjudicatory action.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran notice of what is needed to substantiate a claim of entitlement to a TDIU rating and provide him a copy of an application form for such benefit for completion .  He should be afforded ample opportunity to respond.  If he responds, the RO should arrange for all necessary development and adjudicate such claim.  The Veteran should be advised that this matter will only be before the Board if he perfects an appeal of a negative determination.

2.  The RO should ask the Veteran to identify the providers of all treatment he has received for gout from 2007 to the present, and to provide releases ( to specifically include for records from  Dr. Jundt) for VA to secure records of all such treatment.  The RO should secure for the record copies of complete clinical records of the Veteran's treatment for gout from all providers identified, to specifically include all records of treatment he received from Temple VAMC/Texas VA Healthcare System VA from December 2008 to the present.  

3.  Thereafter, the RO should review the record (including the Veteran's July 2012 statement received after the last supplemental statement of the case (SSOC) was issued), arrange for any further development indicated (e.g., a contemporaneous examination if records received show worsening),  and readjudicate the claim for an increased rating for gout.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

